DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Claim Objections
Claims 11 and 23 are objected to because of the following informalities:  
Claim 11 line 2 recites “comprises at least on light emitting diode”, where “on” does not appear to be the intended word (i.e. one).  
Claim 23 lines 2-3 recites “comprises at least on light emitting diode”, where “on” does not appear to be the intended word (i.e. one).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by RECKER et al (US 2017/0223807 A1).
Regarding claim 27, RECKER discloses a method of lighting spaces (Fig.78 shows power outage lighting management within an environment described in ¶s0578-0580), comprising: providing a plurality of electrical devices (lighting facilities 7802A-H in Fig.78), each with at least one light (LED lighting source 7704 in Fig.78), a motion detector (7802 described in ¶0578 as the sensor input device that may include a motion sensor), and an onboard secondary power supply (internal power source 7710); defining a zone relationship of different electrical devices in different defined zones (Fig.77 shows lighting facilities 7702A-H corresponding to lighting facilities 7802A-H in Fig.78, where ¶0578 describes each of the lighting facilities 7702A-H may be set to respond differently, or in groups. For instance, a group of lighting facilities 7702B-D may be located in a hallway or stairway, and they may respond together in a way that provides pathway lighting in those areas; a pair of ceiling lights 7702F-G may respond together, or separately per their different positions in the room; an individual room light 7702E may be controlled separately; a portable emergency light 7702H may be set to glow when responding to help an individual find it during the power outage); powering the electrical devices (lighting facilities 7702A-H in Fig.77 corresponding to lighting facilities 7802A-H in Fig.78) with an external primary power circuit (¶0578 describes by connection to AC power, such as through the power distribution 7718) during normal operation; detecting a termination of a powered state (¶0578 describes the power outage detection device 7714 may detect a power outage in the power distribution 7717, and as a result, transmit a power outage signal to the power outage input device 7712 of the lighting facility 7702A-H) of one or more of the electrical devices (lighting facilities 7702A-H in Fig.77 corresponding to lighting facilities 7802A-H in Fig.78) from power provided by the primary power circuit (¶0578 describes AC power, such as through the power distribution 7718); automatically powering (¶0578 describes as a result, transmit a power outage signal to the power outage input device 7712 of the lighting facility 7702A-H…In addition, in the case when the lighting facility 7702A-H also has a connection to AC power, such as through the power distribution 7718, the control facility 7708 may switch power to the internal power source 7710) the light (7704) of the one or more electrical devices (lighting facilities 7702A-H in Fig.77 corresponding to lighting facilities 7802A-H in Fig.78) using a corresponding secondary power supply (Figs.77-78 each shows lighting facility 7702A and 7802A representative of remainder lighting facilities 7702B-H or 7802B-H having a corresponding internal power source 7710); and upon detecting motion by one of the electrical devices (7802A) in a first zone of the defined zones (Fig.78 shows sensor input device 7802 of lighting facility 7802A described in ¶0578 as the sensor input device 7802 receives input from the environment, and where the control facility 7708 uses both the inputs to the power outage input device 7712 and the sensor input device 7802 to determine how to manipulate the LED lighting source 7704 and power source selection, as described herein. In embodiments, the sensor input device may include a motion sensor, …and may be different for each of the lighting facilities 7802A-H), automatically electronically directing other electrical devices only in the first zone to turn On and illuminate their lights (¶0578 describes each of the lighting facilities 7702A-H may be set to respond differently, or in groups. For instance, a group of lighting facilities 7702B-D may be located in a hallway or stairway, and they may respond together in a way that provides pathway lighting in those areas; a pair of ceiling lights 7702F-G may respond together, or separately per their different positions in the room; an individual room light 7702E may be controlled separately; a portable emergency light 7702H may be set to glow when responding to help an individual find it during the power outage).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’REILLY et al (US 2021/0057856 A1).
Regarding claim 1, O’REILLY discloses an electrical device (outlet cover 400 in Fig.4 described in ¶s0044-0046) comprising: a housing (Fig.4 shows outlet cover 400 having a faceplate 402 connected to a backplate 404); a control circuit (416 in Fig.4) in the housing (402, 404) comprising electrical inputs (electrical conductor 408) coupleable to an external primary power circuit (¶0045 describes The electrical conductor 408 can be a rounded button or bump that can have any number of shapes or profiles that would allow it to touch, couple, and/or connect to a power source); a secondary power source (battery 418) in the housing (402, 404); and a light (light source 414) coupled (Fig.4) to the housing (402, 404) and coupled (Fig.4) to the secondary power source (418), wherein the light (414) is configured to provide externally visible illumination (Fig.4 shows light source 414 emitting light as angular positions 415A, 415B, 415C, as described in the For example in ¶0045), wherein the control circuit (416) is configured (¶0046 describes The emergency lighting mode may be activated when there is no power or energy provided to the control circuit 416 by the electrical conductor(s) 408.) to detect when power from the primary power circuit is disrupted and direct the secondary power source to power the light.
However, O’REILLY directed to outlet cover 400 in Fig.4 does not disclose: a microcontroller.  
O’REILLY teaches in ¶0078, ¶s0080-0083, ¶s0086-0087, ¶0093 and illustrated in Figs.14 and 15, the individual outlet system 1400 in Fig.14 and the outlet cover system 1500 of wirelessly connected plural outlet covers in in Fig.15, where control circuit 1410 can allow the outlet cover system 1400 to provide a light source during a power outage by activating the battery 1408 and/or a connection/coupling between a light source and battery 1408, and where control circuit 1410 is connected with a computing device 1461 for the purpose of sending and receiving signals between them and receiving data from sensor 1416 regarding presence of and/or change in environmental conditions that include power outages (¶0086), wireless module 1463, and memory unit 1455, in order to receive, analyze, evaluate data of and protocols/instructions for processing data, notification alerts, information, or combinations thereof, and further communicate by at least RF signals to other electrical outlets (¶0087) to respond at least by activating directional indicator(s), light source(s), and/or LEDs that provide general lighting or visually indicate directions to occupants that may be inside the residential/commercial building structure (1551 in Fig.15) that visually aide occupants environmental awareness and/or visually help guide occupants to exit from the structure (¶0087).  O’REILLY further teaches in ¶0093 that the present disclosure (of outlet cover systems) may include a computing device that can include any of an application specific integrated circuit (ASIC), a microprocessor, or a microcontroller.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the control circuit 416 that activates the emergency lighting mode when there is no power or energy to the control circuit of the outlet cover 400 (Fig.4) of O’REILLY et al to include connection to a computing device and sensor of environmental conditions as taught by outlet cover system 1400 of O’REILLY et al and the environmental conditions may include at least power outage detected, processed and communicated to the plural outlet covers of the outlet cover system 1500 of O’REILLY et al, where the computer device can include a microcontroller as taught in ¶0093 of O’REILLY et al, in order to receive/send and process signals/data indicative of a critical change of environmental conditions that include power outage, thereby provide visual illumination by the outlet cover and/or wirelessly communicate to the system of plural outlet covers to provide visual illumination to occupants located in any of the chambers within the internal vicinity of the changed environmental conditions of the residential/commercial building structure, to help occupants visually and safely guide any needed exit away from the changed environmental conditions or power outage of any chamber of the residential/commercial building structure. 
Regarding claim 2, O’REILLY discloses the device (outlet cover 400 in Fig.4 described in ¶s0044-0046) being a power receptacle (Fig.4 shows outlet opening(s) 410A/410B defined by outlet cover 400) comprising at least one electrical plug-in socket (¶s0007-0009 describe incorporating the outlet cover to electrical outlet or socket cover that provides electrical power), optionally wherein the power receptacle comprises an AFCI and/or GFCI.
Regarding claim 3, O’REILLY discloses the device (outlet cover 400 in Fig.4 described in ¶s0044-0046) as modified above with the computer device 1461 of outlet cover system 1400 and the computer device being a microcontroller as taught by O’REILLY, further comprising a light control user input in communication with the microcontroller (¶0093 describes a browser or program could be implemented on a mobile device or mobile computing device, such as, a phone, a mobile phone, a cell phone, a tablet, a laptop, a mobile computer, a personal digital assistant (“PDA”), a processor, a microprocessor, a micro controller, or other devices or electronic systems capable of connecting to a user interface and/or display system.).
Regarding claim 5, O’REILLY discloses a light sensor (¶0046 describes: the outlet cover 400 may be in the nightlight operational mode, allowing a light source 414 to generate light based on a sensor indicating when the room or location is no longer sufficiently lighted.), and the device (outlet cover 400 in Fig.4 described in ¶s0044-0046) as modified above with the computer device 1461 of outlet cover system 1400 and the computer device being a microcontroller as taught by O’REILLY, further comprising sensor 1116[sic]/1416 connected to the computing device 1461 through a sensor connection 1451 in Fig.14 described in ¶0093 described to include at least a light sensor.
Regarding claim 7, O’REILLY discloses the device (outlet cover 400 in Fig.4 described in ¶s0044-0046) as modified above with the computer device 1461 of outlet cover system 1400 and the computer device being a microcontroller as taught by O’REILLY, further comprising a transceiver (Fig.14 shows wireless module being wireless transceiver described in ¶0081) coupled (by first connection 1459 in Fig.14) to or provided by the microcontroller (1461), wherein the device (400 in Fig.4) modified by outer cover system 1500 in Fig.15 described in ¶0087 as communication of RF signals between a network of plural electrical outlets 1503, 1505, … 1543 in Fig.14.  
Regarding claim 8, O’REILLY discloses the device (outlet cover 900A in Fig.9A described in ¶0064 similar to outlet cover 400 in Fig.4 described in ¶s0044-0046) being a USB device (¶0064 describes outlet openings 910 may also include USB outlet openings) and/or a switch device (¶0064 describes outlet openings 910 may also include switch openings).
Regarding claim 9, O’REILLY discloses a charge control circuit (battery charger 822 in Fig.8B described in ¶s0059-0060 or as battery charging circuit connected to battery 1408 described in ¶0078 of the outlet cover system 1400 that includes connection to computing device 1461 in Fig. 14) the coupled to the microcontroller (as modified above with the computer device 1461 of outlet cover system 1400 and the computer device being a microcontroller as taught by O’REILLY described in ¶0093), the secondary power source (battery 1408 in Fig.14) and the light (LEDs 1418 in Fig.14). 
Regarding claim 10, O’REILLY discloses a switch (1412 in Fig.14 described in ¶s0078-0079) coupled to the microcontroller (as modified above with control 1410 and computer device 1461 of outlet cover system 1400 and the computer device being a microcontroller as taught by O’REILLY described in ¶0093) that electrically connects and electrically disconnects the secondary power source (battery 1408 in Fig.14) from the light (LEDs 1418), wherein the switch (1412) is operable by user input either via an external manual switch (440 in Fig.4) and/or an electronic user input (control circuit 1410 includes switch 1412 in ¶0078 last line) whereby a user can turn the light on or off.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’REILLY et al (US 2021/0057856 A1) in view of BAHREHMAND (US 2015/0373796 A1).
Regarding claim 4, O’REILLY does not disclose a motion detection sensor coupled to the microcontroller.
BAHREHMAND teaches in ¶0213, ¶0217 and ¶0219 and illustrated in Figs.21a-b, a passive-infrared sensor (PIR) 182 disposed behind lens 185 in faceplate 23 in Fig.21(b) and with associated motion detection circuit 186 in Fig.21(a) coupled at least by lead 188 to programmable integrated circuit 98 which is a microcontroller, for the purpose of automatically turning On and adjusting the brightness of the LED load 28 when a person moves in the field-of-view of the PIR sensor 182 and maintain the light in the environment.
It would have been obvious to one having ordinary skill before the effective filing date to modify the control circuit 416 that activates the emergency lighting mode when there is no power or energy to the control circuit of the outlet cover 400 (Fig.4) of O’REILLY et al to include connection to passive-infrared sensor (PIR)  and associated motion detection circuit coupled to integrated circuit or  microcontroller as taught by BAHREHMAND in order to automatically turn On and adjust the brightness of the LED or light source of the outlet covering, thereby maintain the light in the environment that provides visibility  safe visual guidance for the person/occupants during normal use of the environment, lower light levels and during power outage.  


Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over O’REILLY et al (US 2021/0057856 A1) in view of RECKER et al (US 2017/0223807 A1).
Regarding claim 6, O’REILLY does not disclose a sync module interface provided by the microcontroller and/or coupled to the microcontroller.
RECKER discloses in ¶0386 Network Time Protocol (NTP) or any other time distribution protocol used to distribute timer and/or time of day information in a network of wireless lighting modules and wireless light bulbs, where by synchronizing modules and bulbs to a common clock, complete lighting installations will be able to operate synchronized in time.  RECKER further discloses in ¶0464, the scenario 3500 in Fig.35 of three RF controlled stair lights 3510 mounted on a stair way and an RF remote control 3520, where actuation of RF remote control 3520 sends a message containing timing and synchronization information, a command and a unique identifier (channel number, unit address number etc.) is transmitted via the RF transmitter circuit, where the message transmission can be modulated in any manner known in RF communication (on off keyed, OOK, amplitude shift keyed ASK etc.) and is received by all three RF controlled stair lights to demodulate it, process the command and unique identifier and either ignore the command or change state appropriately, where the unique identifier is hard coded into the remote control and the three stair lights such that the remote controls the three stair lights, where the unique identifier can be set by dip switch, rotary switch, etc. on both the remote control and stair lights, where the three stair lights can also learn the unique identifier of the remote control and thereafter respond to that unique identifier, and allow the remote control to control those stair lights.
It would have been obvious to one having ordinary skill before the effective filing date to modify the control circuit 416 that activates the emergency lighting mode when there is no power or energy to the control circuit of the outlet cover 400 (Fig.4) of O’REILLY et al to include the Network Time Protocol and message containing timing and synchronization information, a command and a unique identifier set by a dip switch or rotary switch on both the remote control and stair lights as taught by RECKER et al applied to the network of wireless control mobile 1535 and outlet covers 1503-1543 in Fig.15 of O’REILLY et al for the communication of the transmission message with unique identifier between the network of wireless control mobile and outlet covers in order to distribute timer and/or time of day information between the network of wireless lighting outlet covers, where by synchronizing modules and bulbs to a common clock, complete lighting installations will be able to operate synchronized in time, and allow the wireless control mobile to control at least the lighting of the outlet covers. 
Regarding claims 11 and 12, O’REILLY discloses the outlet cover 1200 in Fig.12 described in ¶s0072-0074 as having light source 1214 that may include Light Emitting Diodes (LEDs), indicator 1220, and directional indicators 1281 and 1283 provide light output that may be of various colors in the visible light spectrum including color white and red or white.  
However, O’REILLY does not disclose: a color circuit coupled to the microcontroller, wherein the color circuit comprises a light select circuit configured with a light selection mode, wherein, when the light selection mode is active, the color circuit cycles the at least one LED to serially output a plurality of different defined light outputs, and wherein the device further comprises a user input control that allows a user to select one of the plurality of different defined light outputs; and wherein the plurality of different defined light outputs comprise a plurality of different color temperatures for a respective color.
RECKER teaches in ¶0228 illustrated in Fig.13, a wavelength control component 1308 in wireless light bulb 1002 described in ¶0228) coupled to the microcontroller (¶s0271-0272), wherein the light source comprises at least on light emitting diode (LED) (¶0236 describes adjusting the light source that can include one or more LEDs that include modifying at least color of light emitted), wherein the color circuit comprises an LED driver (¶0299 describes the wireless light bulb containing a charge pump LED driver to generate the necessary drive voltage and current for the LED light source) and a light select circuit configured with a light selection mode that, when active, cycles (¶0459 describes the user can hold down a button on the remote and the lighting system will cycle through the possible light colors until the light is the desired colored at which time the user releases the button on the remote leaving the lighting system at the desired color of light) the at least one LED to serially output a plurality of different defined light outputs (¶0459 describes the user can hold down a button on the remote and the lighting system will cycle through the possible light colors), and wherein the device comprises a user input control that allows a user to select one of the plurality of different defined light outputs (¶0459 describes the user can hold down a button on the remote and the lighting system will cycle through the possible light colors until the light is the desired colored at which time the user releases the button on the remote leaving the lighting system at the desired color of light); and wherein the plurality of different defined light outputs comprise a plurality of different color temperatures for a respective color (¶0284 describes A software program that allows a user to set the state of the bulb based on timer or time of day, auto shut-off times, color temperature,).
It would have been obvious to one having ordinary skill before the effective filing date to modify the control circuit 416 that activates the emergency lighting mode when there is no power or energy to the control circuit of the outlet cover 400 (Fig.4) of O’REILLY et al to include the wavelength control component with LED driver and software program as taught by RECKER et al in order to allows a user to set the state of the LED/light sources of the cover plate based on at least color or color temperature, thereby provide visibility and visual distinction between colors for general illumination and visual directional guides, and provide a type of white color illumination that may minimize adding the discomfort of occupants under power outage or other emergency situations.
Regarding claim 13, O’REILLY discloses the outlet cover 1200 in Fig.12 described in ¶s0072-0074 as having light source 1214 that may include Light Emitting Diodes (LEDs) as a first set of LEDs, indicator 1220, and/or directional indicators 1281 and 1283 as a second set of light sources that are likely LEDs providing the plurality of different defined light outputs (¶0074 describe user may select a single direction, right directional indicator 1280A and/or 1281A, a left directional indicator 1280B and/or 1281B, or both directions directional indicators 1280A, 1280B, 1281A, and 1281B, or generally directional indicators 1281 and 1283 to provide selected one set or both sets of illuminated directional indicators that may have a different color of red, than the light source/LEDs 1214 providing color white lighting).


Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over RECKER et al (US 2017/0223807 A1).
Regarding claim 15, RECKER discloses a lighting system (Fig.15 shows system 1500 of a set of wireless light bulbs described in ¶s0232-0234) comprising: a plurality of electrical devices (Fig.15 shows a coordinated lighting group 1502 of N number of wireless light bulbs 1504-1514 described in ¶s0232-0234), each comprising a control component (¶0232 describes “The N wireless light bulbs 1504-1514 can each be substantially similar to the wireless light bulb 1002 described above”, where wireless light bulb 1002 in Figs.10-14 is described in ¶s0229-0230 as having control component 1010 defined as memory including a processor), a light source (¶0232 describes “The N wireless light bulbs 1504-1514 can each be substantially similar to the wireless light bulb 1002 described above”, where the wireless light bulb 1002 illustrated in Figs.10-14 is described in above ¶0230 as having light source 1006 (e.g., LED(s))), a motion detector (1202 in Fig.12 or 1010/1012 in Figs.10-14) and an onboard secondary power supply (¶0232 describes “The N wireless light bulbs 1504-1514 can each be substantially similar to the wireless light bulb 1002 described above”, where the wireless light bulb 1002 illustrated in Figs.10-14 is described in ¶0216 and ¶0218 as having sensors 1202 in Fig.12 that include motion sensors or input component 1012 that receives signals from a motion sensor, and in ¶0230 as having power source 1008 which can be a battery backed up AC light bulb, respectively), wherein a respective control component (1010 in Figs.10-14) is configured to direct a corresponding electrical device to electrically disconnect the light from the secondary power supply or electrically connect the light source to the secondary power supply (¶0202 describes “the wireless light bulb 1002 can include the power source 1008, and the power source 1008 can be a battery backup for the wireless light bulb 1002, for instance. Thus, upon detecting an AC power outage, the wireless light bulb 1002 can switch to utilizing the power source 1008 (e.g., one or more batteries) to supply power to the wireless light bulb 1002”), wherein each of the plurality of electrical devices (Fig.15 shows lighting group 1502 of plurality of wireless light bulbs 1504-1514 described in ¶s0232-0234) are electronically assignable to one of a plurality of different zone locations correlated to different defined sub-spaces (sub-spaces or zone locations corresponding to proximate one or more fixed wireless light bulbs 1504-1514 of the group 1502 is intrinsic, or see ¶0380 describing: Preset lighting zones and scenes may be programmed into a wireless light bulb or battery powered wireless lighting fixture to allow a user to select a specific light intensity or setting. The lighting zones and scenes may be preprogrammed (as part of a specific embodiment of a bulb or fixture with settings that a user would typically require for certain applications) or they may be setup and programmed by the user. Lighting zones may be set up using unique IDs such that some of the bulbs or fixtures in a certain area may operate similarly) of a larger physical space (¶s0252-0253 describe applications that include campus light, parking garage light, hallway or stairwell lights, see Fig.35 described in ¶0465).  
However, RECKER, directed to system 1500 of Fig.15 coordinating operation of the set of wireless light bulbs 1504-1514 described in ¶s0232-0234 each represented individually as wireless light bulb 1002 in Figs.10-14 having a processor as control component 1010 (¶0229), does not disclose: the processor or control component 1010 being a microcontroller; and wherein all electrical devices (Fig.15 shows the group 1502 of plurality of wireless light bulbs 1504-1514 described in ¶s0232-0234) assigned to a respective zone location wirelessly communicate with each other in that zone location so that motion detected by one electrical device in the respective zone location causes other of the electrical devices in that respective zone location to turn corresponding lights On.
RECKER teaches in ¶s0271-0272, a microcontroller as embedding intelligence in RF transceiver in the wireless light bulbs for the purpose of creating a network of wireless light bulbs and using a communication protocol between the bulbs to control any size group of bulbs to accomplish any task, and microcontrollers as intelligence contained in the bulb for leveraging the sensors to monitor patterns of RF, IR or sensor inputs, keep the patterns in memory over time if necessary and adjust individual light characteristics based on the patterns detected.  An example of such a task or occurrence: “If one bulb detects motion, it sends out a message to all bulbs via its RF transmitter to turn all of the bulbs on to a specific brightness level. Bulbs can also receive a message via its RF receiver and retransmit it via its RF transmitter to extend the range of lights beyond what is within the range of the initial unit that detected motion”.
RECKER further teaches in ¶0465 and illustrated in Fig.35, a scenario of three stair lights controlled at least by motion detector, such that if motion is detected by one stair light, it can turn its light on and also send a message by it RF transmitter to turn on the other stair lights. The other stair lights will receive a message to turn on by their RF receivers and will subsequently turn on. They can also then send a message by their RF transmitters to turn on other stair lights. This message will also contain an indication that this is a retransmitted message (not from the original source of the motion detection). Thus, a single motion detection by one stair light can turn on many stair lights even those not within range of its RF transmitter.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the grouping component or control component of each wireless light bulb 1002 of Figs.10-14 of the coordinated lighting group 1502 of wireless light bulbs 1504-1514 of Fig.15 to include microcontroller in each wireless light bulb to create a network of wireless light bulbs that use a communication protocol between the bulbs to control any size group of bulbs to accomplish any task of at least sending RF messages to all or particular group of wireless light bulbs to illuminate a specific brightness level after one light bulb detects motion, thereby provide energy-saving and adequate sub-zone or greater-zone illumination at least at the sub-zone or set of staircase where the moving person is located, and to further monitor and store sensor input patterns so as to adjust individual light characteristics based on the patterns detected, as a form of learning environmental inputs and changing lighting behavior, thereby have the network of wireless light bulbs anticipate lighting patterns from person’s motions.  
Regarding claim 16 claiming a sync module that wirelessly communicates with the plurality of electrical devices (Fig.15 shows a coordinated lighting group 1502 of N number of wireless light bulbs 1504-1514 described in ¶s0232-0234) over a computer network, RECKER discloses in ¶0386 Network Time Protocol (NTP) or any other time distribution protocol used to distribute timer and/or time of day information in a network of wireless lighting modules and wireless light bulbs, where by synchronizing modules and bulbs to a common clock, complete lighting installations will be able to operate synchronized in time.  RECKER further discloses in ¶0464, the scenario 3500 in Fig.35 of three RF controlled stair lights 3510 mounted on a stair way and an RF remote control 3520, where actuation of RF remote control 3520 sends a message containing timing and synchronization information, a command and a unique identifier (channel number, unit address number etc.) is transmitted via the RF transmitter circuit, where the message transmission can be modulated in any manner known in RF communication (on off keyed, OOK, amplitude shift keyed ASK etc.) and is received by all three RF controlled stair lights to demodulate it, process the command and unique identifier and either ignore the command or change state appropriately, where the unique identifier is hard coded into the remote control and the three stair lights such that the remote controls the three stair lights, where the unique identifier can be set by dip switch, rotary switch etc on both the remote control and stair lights, where the three stair lights can also learn the unique identifier of the remote control and thereafter respond to that unique identifier, and allow the remote control to control those stair lights.
Regarding claim 17, RECKER discloses each of the plurality of electrical devices (Fig.15 shows a coordinated lighting group 1502 of N number of wireless light bulbs 1504-1514 described in ¶s0232-0234) being configured to couple to a primary power circuit of a private or public power grid (¶0035 describes the present invention is the ability to provide battery back-up power within an LED bulb or tube that can fit into conventional AC powered sockets. In some embodiments, these lights are able to provide light in the event of power outage, and in other embodiments these lights may be used to reduce demand on the power grid by switching to battery power at peak times) to provide a primary power source for the electrical device (wireless light bulb 1002 in Fig.14).
Regarding claim 18, RECKER discloses the electrical devices (Fig.15 shows a coordinated lighting group 1502 of N number of wireless light bulbs 1504-1514 described in ¶s0232-0234) communicating with each other over a low energy RF network (¶0234 describes the grouping components 1506, 1510 can allow each of the wireless light bulbs 1504-1514 to be assigned to operate upon a particular RF frequency (e.g., channel)).
Regarding claim 19, RECKER teaches in ¶0303, ¶0293, and ¶0213 a user interface provided by a light control APP on a mobile device of a user whereby the user can turn a light of a selected electrical device On or Off, where ¶0303 describes an alternate remote control may be used to control the lighting. By way of an example, an IPHONE running an application and with a communication interface that may communicate with the wireless light bulbs and wireless lighting modules may allow control of the lights, similar to the remote control power outage module that may have button, switches, dials and the like to allow it to select and control lights on, off, the light intensity level, etc. Regarding being able to check an operative status of lights of different electrical devices in different zone locations, ¶0213 describes wireless light bulb 1002 having RF transceivers (that) can enable providing the remote control 1104 with feedback concerning a state associated with the wireless light bulb 1002 (e.g., whether the light source 1006 is in an on state, an off state, a color and/or intensity of light yielded by the light source 1006), battery life, and so forth.  ¶0293 further describes: Multiple wireless light bulbs may form a sensor network to add useful functions to a lighting installation where multiple wireless light bulbs may be individually controlled or work as a network to implement one or more functions in addition to lighting. A software program or intelligent device may allow a user to gather status from a sensor in the wireless light bulb or from intelligence designed into the wireless light bulb over the communication interface such as but not limited to temperature, ambient light levels, battery capacity levels, energy usage statistics, on and off time records, sensor detection data and statistics (motion detections per some unit of time, switch actuation information to generate an alarm, smoke detector alarm signals etc.), network usage statistics or information that can be gathered from any sensor or intelligence built into the wireless light bulb.).
Regarding claim 20, RECKER discloses each light of the plurality of electrical devices (Fig.15 shows a coordinated lighting group 1502 of N number of wireless light bulbs 1504-1514 described in ¶s0232-0234) being remotely controllable by a user over a wireless computer network (¶0303 describes an alternate remote control may be used to control the lighting. By way of an example, an IPHONE running an application and with a communication interface that may communicate with the wireless light bulbs and wireless lighting modules may allow control of the lights, similar to the remote control power outage module have an LCD touch screen or the like that would allow the user to control the lighting), and wherein the system further comprises a light control APP on a mobile device (¶0303 describes an alternate remote control may be used to control the lighting. By way of an example, an IPHONE running an application and with a communication interface that may communicate with the wireless light bulbs and wireless lighting modules may allow control of the lights) of the user whereby a user can check power status of the primary power circuit via a light control APP on the mobile device of the user (¶0303 describes the remote control power outage module may be a control panel mounted to a wall that monitors the AC input and allows a user to control the lighting installation, where ¶0300 describes the primary components and function of the power outage module having an RF transmitter can be coupled with an AC detection circuit such that when it detects that AC power has dropped out (i.e. there is a power outage) or some other characteristic that makes AC power no longer desirable to use (brownout conditions, electrical surges, overvoltage conditions, voltage sag or flickers, line noise, frequency variations, switching transients, harmonic distortion, etc.) it will send a command to the UPS light bulb to switch it over to battery power.
Regarding claim 21, RECKER discloses the electrical device (Fig.35 shows at least one of three RF controlled stair lights 3510 described in ¶0464) in the respective zone location that detects a motion using its motion sensor, sending a low power RF signal to the other electrical devices in that respective zone location to turn their lights On (¶0465 describes this use scenario, if motion is detected by one stair light, it can turn its light on and also send a message by it RF transmitter to turn on the other stair lights. The other stair lights will receive a message to turn on by their RF receivers and will subsequently turn on.), and wherein lights of the electrical devices in other zones locations remain Off until a motion is detected by a motion detector of an electrical device in one or more of the other zone locations (¶0465 gives an example, the stair light can be mounted to a stake as in FIG. 32 to become a path light. Path lights can be installed throughout a large garden or backyard such that motion detection by any of the path lights will result in a flood of messages through the network of path lights to ultimately turn any on any path light within range of any other path light. As another example, several path lights can be installed along a long driveway perhaps several hundred yards long. The path lights can glow and when any path light detects motion, it can send a message to turn on or off the other path lights that will be flooded through the network of path lights, or ¶0702 recites: By way of an example, one or more battery powered motion sensor lighting devices and one or more battery powered remote motion sensors may communicate on the communication network. The battery powered motion sensor lighting devices may operate in a coordinated manner by which if the motion sensor in any lighting device in a designated group detects motion, all of the lighting devices in that group will turn ON. If a battery powered remote motion sensor in that group detects motion, it may turn ON the light devices on the same channel.).
Regarding claim 22, RECKER teaches the electrical devices being power receptacles (¶0338 and ¶s0340-0341 describe an AC outlet adapter or an AC outlet replacement (that) may be designed with batteries embedded to provide power to any kind of electrical device that plugs into the outlet, and alternative embodiments identified as an external light socket adapter may be designed with the batteries embedded inside the device to provide power to any light source or device connected to it.).
Regarding claim 23, RECKER discloses wherein the electrical devices further comprise a color circuit (Fig.13 shows wavelength control component 1308 in wireless light bulb 1002 described in ¶0228) coupled to the microcontroller (control component 1010 as modified above by ¶s0271-0272 of RECKER), wherein the light source comprises at least on light emitting diode (LED) (¶0236 describes adjusting the light source that can include one or more LEDs that include modifying at least color of light emitted), wherein the color circuit comprises an LED driver (¶0299 describes the wireless light bulb containing a charge pump LED driver to generate the necessary drive voltage and current for the LED light source) and a light select circuit configured with a light selection mode that, when active, cycles (¶0459 describes the user can hold down a button on the remote and the lighting system will cycle through the possible light colors until the light is the desired colored at which time the user releases the button on the remote leaving the lighting system at the desired color of light) the at least one LED to serially output a plurality of different defined light outputs (¶0459 describes the user can hold down a button on the remote and the lighting system will cycle through the possible light colors), and wherein the device comprises a user input control that allows a user to select one of the plurality of different defined light outputs (¶0459 describes the user can hold down a button on the remote and the lighting system will cycle through the possible light colors until the light is the desired colored at which time the user releases the button on the remote leaving the lighting system at the desired color of light).
Regarding claim 24, RECKER discloses the plurality of different defined light outputs comprise a plurality of different color temperatures for a respective color (¶0284 describes A software program that allows a user to set the state of the bulb based on timer or time of day, auto shut-off times, color temperature,), optionally white.
Regarding claim 25, RECKER discloses the at least one LED comprises first and second sets of LEDs which are configured to be serially activated to generate first and second light outputs of the plurality of different defined light outputs (¶0228 describes subsets of LEDs included in the light source 1006 can yield differing colors, and the wavelength control component 1308 can select which of the LED subsets to turn to the on state to yield the desired color).

Allowable Subject Matter
Claims 14 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From 14, the device of Claim 11, wherein the user input is a touch input provided by the light lens window to the microcontroller.
From claim 26, the system of Claim 23, wherein the user input is a touch input provided by the light lens window to the microcontroller.
From claim 35, a method of allowing a user to select a color and/or a color temperature of a light of an electrical device, comprising: accepting a first user input to activate a color selection mode which turns off any of the at least one LED which is in a powered on/illuminating state prior to allowing the device to enter the color selection mode; when the at least one LED is not illuminating and/or accepting a first user input which activates a color selection mode and turns off all LEDs; illuminating the at least one LED light in a blinking pattern through the light lens window in response then to the first user input; illuminating the at least one LED to generate a different light output at a current or default brightness level, optionally at a constant illumination light output through the light lens window, to indicate activation of the color selection mode; cycling through a plurality of different defined colors and/or color temperatures of light outputs which are serially illuminated through the light lens window; accepting a second user input to select one of the different defined colors and/or color temperatures of light outputs; and exiting the color selection mode and turning off the at least one LED.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. THORNTON et al (US 2014/0340222 A1) describes an emergency lighting system of plural nodes that each include a microprocessor unit (MPU 302 in Fig.3, MPU 605 in Fig.6A), illumination light, environment sensors and wireless local network transceiver and antenna (Fig.3), the latter allowing nodes to be in different locations (Fig.2) and forming a common wireless local network (Fig.2), and nodes including case 690 in Fig.6B fitted into outer node housing 695 in Fig.6C.  
McGovern (US 2021/0348731 A1) shows an emergency lighting system of electrical devices 104 each comprising cover plates disposed on a wall electrical outlet, the device 104 comprising light sources 102 or 710, 712, 714 in Fig.7, environmental sensors 708, processor 722 that may be microprocessors (¶0086).  
BARTON (US 2004/0218379 A1) shows a variety of concealed safety lighting device disposed with a switch cover plate 160 (Fig.1C), an outlet cover plate 165 (Fig.2C, Fig.5C) described in ¶0107 for providing night lighting (as safety light source 10,10’ covered by light transmissive means 33,33’ and alarm condition alerts, and is able to detect the occurrence of a power failure and provide backup safety lighting upon detection of the power failure (Fig.4 shows circuit diagram). The backup safety light mechanism includes an alternate power source which can take the form of, but is not limited to non-rechargeable batteries or rechargeable batteries with sufficient power density to provide a useful lighting period during utility supplied AC power failures. The backup safety light mechanism also includes an ambient light detector for extending the life of the battery and turning off the nightlight feature during the day, and an optional on-off user control switch for selectively turning the safety light off when not needed.
BLACKMAN et al (US 6,010,228) show electrical assembly 80 in FIGS. 4 and 5 that includes an antenna sensing device 82 for sensing the loss of electrical power to the junction wall box 120 and wireless emergency safety light of the sixth embodiment 600 in FIG. 10 with configuration of the front wall 624 fitted on a wall junction box assembly 610 with a button switch 612 at an upper cavity section 638 of housing 620, as well as additional electrical components of a photocell sensor 104 and a motion sensor 106 of an alternate electrical assembly 80' of 80 in Fig.5.
FURRY (US 2016/0377276 A1) shows an in-wall occupancy sensor night light with activation by motion sensed/detected and power loss by motion sensor 7, motion detector 6, and PWM detector 4. 
KATOGI et al (US 2002/0071279 A1) show a color illumination device 1 in Figs.1-2 described in ¶0041 as having a plurality of functional modes, that may include a manual color selection mode (first functional mode), automatic color changing mode (second functional mode) and flashing mode (third functional mode), producing a light of a fixed color selected by the user, or automatic color changing mode, where the light color is changed periodically in a predetermined pattern


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

December 12, 2022
AC